
	
		II
		110th CONGRESS
		2d Session
		S. 2835
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2008
			Mr. DeMint (for himself,
			 Mr. Kyl, Mr.
			 Burr, Mr. Coburn,
			 Mr. Isakson, Mr. Vitter, Mr.
			 Inhofe, Mr. Graham,
			 Mr. Chambliss, Mrs. Hutchison, Mr.
			 Corker, Mr. Martinez,
			 Mr. Craig, and Mr. Thune) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  purchase of health insurance with pre-tax dollars, and for other
		  purposes.
	
	
		1.Above-the-line deduction for
			 health insurance premiums
			(a)In generalSection 62(a) of the Internal Revenue Code
			 of 1986 (defining adjusted gross income) is amended by inserting after
			 paragraph (21) the following new paragraph:
				
					(22)Health insurance payments
						(A)In generalAny amount allowable as a deduction under
				section 213 (determined without regard to any income limitation under
				subsection (a) thereof) by reason of subsection (d)(1)(D) thereof for qualified
				health insurance.
						(B)Qualified
				health insuranceFor purposes of this paragraph—
							(i)In
				generalThe term qualified health insurance means
				insurance which constitutes medical care as defined in section 213(d) without
				regard to—
								(I)paragraph (1)(C)
				thereof, and
								(II)so much of
				paragraph (1)(D) thereof as relates to qualified long-term care insurance
				contracts.
								(ii)Exclusion of
				certain other contractsSuch term shall not include insurance if
				a substantial portion of its benefits are excepted benefits (as defined in
				section
				9832(c)).
							.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			2.Use of health savings
			 accounts for non-group high deductible health plan premiums
			(a)In
			 generalSection 223(d)(2)(C)
			 of the Internal Revenue Code of 1986 (relating to exceptions) is amended by
			 striking or at the end of clause (iii), by striking the period
			 at the end of clause (iv) and inserting , or, and by adding at
			 the end the following new clause:
				
					(v)a high deductible health plan, other than a
				group health plan (as defined in section
				5000(b)(1)).
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			
